In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-14-00211-CV


                    IN THE MATTER OF THE MARRIAGE OF
               ROBERT CLINTON BOYD AND SUSAN CROSBY BOYD

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
             Trial Court No. 2013-506,202, Honorable Paula Lanehart, Presiding

                                   October 13, 2014

                             ORDER OF SEVERANCE
                Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.


      Appellant, Robert Clinton Boyd, timely filed notice of appeal from the trial court’s

May 2, 2014 Final Decree of Divorce. Susan Crosby Boyd timely filed a notice of cross-

appeal. On October 3, 2014, this Court received Susan’s motion to dismiss her cross-

appeal.


      In order to act on this motion, we now sever the cross-appeal of Susan into

cause number 07-14-00358-CV. Robert’s appeal of the May 2, 2014 Final Decree of

Divorce remains pending in cause number 07-14-00211-CV, and will proceed in due

course.


                                                        Per Curiam